Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Preliminary amendment and claims filed 3/2/20 is acknowledged. Claims 1-18 are present and under consideration.
2.					Priority
Receipt is acknowledged of papers (foreign priority - EUROPEAN PATENT OFFICE (EPO) 17188951.2, filed 09/01/2017) and submitted here under 35 U.S.C. 119(a)-(d) on 3/2/20, which papers have been placed of record in the file. 
3.					Drawings
The drawings filed on 3/2/20 are acknowledged.
4.					Specification
	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
5.	Information Disclosure Statement filed 3/2/20 is acknowledged. A signed copy is provided with this Office Action.
6.				Written Description Rejection  
Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	The claimed invention is directed to the following genus claims:
1. A method for producing a chiral amine, the method comprising: forming a chiral amine and a co-product in a first solution by performing a transamination reaction of a prochiral amino acceptor and an amino donor in the first solution in the presence of a transaminase; wherein the amino donor is a high molecular weight (HMW) amino donor, and wherein (a) a molecular weight of the high molecular weight amino donor being is at least 200 g/mol, or (b) the amino 
2. The method of claim 1, wherein the molecular weight of the high molecular weight amino donor, or the total molecular weight of the amino donor and the support, is at least 300 g/mol. 3. The method of claim 1, wherein the amino donor comprises at least one amino group. 4. The method of claim 1, wherein the amino donor is an amine having a general formula 
    PNG
    media_image1.png
    112
    172
    media_image1.png
    Greyscale

HMW amino donor is an amine having the 
general formula – shown above
and wherein each of R.sub.3 and R.sub.4 is independently selected from the group consisting of: hydrogen, linear or branched saturated alkyl group, linear or branched unsaturated alkyl group, cycloalkyl group, heterocyclyl group, heterocyclylalkyl group, aryl group, aralkyl group, heteroaryl group, acyl group, hydroxyl group, linear or branched saturated alcohol, linear or branched unsaturated alcohol, alkoxy group, aryloxy group, amino group, alkylamino group, cycloalkylamino group, arylamino group, acyloxy group, acylamino group, cyano group, nitrile, carboxyl group, thio group, thiol group, aminocarbonyl group, carbamoyl group, arlyoxycarbonyl group, phenoxycarbonylgroup, alkoxycarbonyl group, haloalkyl group, and halogen. 
5. The method of claim 1, wherein the HMW amino donor is selected from the group consisting of: poly(ethylene glycol) bis (3-aminopropyl); 1,4-bis(3-aminopropyl)piperazine, poly(propylene glycol) bis(2-aminopropyl ether), O-(2-Aminopropyl)-O'-(2-methoxyethyl)polypropylene glycol, O,O'-Bis(2-aminopropyl) polypropylene glycol-block-polyethylene glycol-block-polypropylene glycol, and 1,2-bis(3-aminopropylamino)ethane. 
    PNG
    media_image2.png
    124
    183
    media_image2.png
    Greyscale

Prochiral amino acceptor is a ketone substrate having the general formula –shown above
wherein the substituents R.sub.1 and R.sub.2 are different from each other; and wherein each of R.sub.1 and R.sub.2 is independently selected from the group consisting of: hydrogen, linear or branched saturated alkyl group, linear or branched unsaturated alkyl group, cycloalkyl group, heterocyclyl group, heterocyclylalkyl group, aryl group, aralkyl group, heteroaryl group, acyl group, hydroxyl group, linear or branched saturated alcohol, linear or branched unsaturated alcohol, alkoxy group, aryloxy group, amino group, alkylamino group, cycloalkylamino group, arylamino group, acyloxy group, acylamino group, cyano group, nitrile, carboxyl group, thio group, thiol group, aminocarbonyl group, carbamoyl group, arlyoxycarbonyl group, phenoxycarbonyl group, alkoxycarbonyl group, haloalkyl group, and halogen. 
7. The method of claim 1, wherein the amino acceptor is a ketone substrate selected from the group consisting of: acetophenone, ortho-bromoacetophenone, benzylacetone, and 2-bromo-4-acetylacetanilide. 8. The method of claim 1, wherein the porous membrane is a nanofiltration membrane. 9. The method of claim 1, wherein the porous membrane has a molecular weight cut-off (MWCO) for each of the amino donor, the transaminase, and the co-product of at least 200 g/mol. 10. The method of claim 1, wherein the transaminase is 3HMU from Ruegeria pomeroyi, or 3FCR from Ruegeria sp. TM1040. 
11. The method of claim 1, wherein the support is a polystyrene support. 12. The method of claim 1, wherein the prochiral amino acceptor is a ketone substrate selected from the group consisting of: acetophenone, ortho-bromoacetophenone, benzylacetone, and 2-bromo-4-acetylacetanilide; the amino donor is selected from the group consisting of: 
15. A method for producing a chiral amine, the method comprising the steps of: forming a chiral amine and a co-product in a first solution by performing a transamination reaction of a prochiral amino acceptor and an amino donor in the first solution in the presence of a transaminase; wherein the amino donor is a high molecular weight amino donor, and wherein the high molecular weight amino donor is poly(ethylene glycol) bis (3-aminopropyl), 1,4-bis(3-aminopropyl)piperazine, poly(propylene glycol) bis(2-aminopropyl ether), O-(2-Aminopropyl)-O'-(2-methoxyethyl)polypropylene glycol, O,O'-Bis(2-aminopropyl) polypropylene glycol-block-polyethylene glycol-block-polypropylene glycol, or 1,2-bis(3-aminopropylamino)ethane; and separating the chiral amine from the first solution using a porous membrane. 
16. The method of claim 4, wherein substituents R.sub.3 and R.sub.4 are the same as each other. 17. The method of claim 4, wherein substituents R.sub.3 and R.sub.4 are the different from each other. 


The instant specification describes a method for producing a chiral amine, the method comprising: forming a chiral amine and a co-product in a first solution by performing a transamination reaction of a prochiral amino acceptor and an amino donor in the first solution in the presence of a transaminase 3HMU from Ruegeria pomeroyi, or 3FCR from Ruegeria sp. TM1040; wherein the amino donor is a high molecular weight (HMW) amino donor, and wherein (a) a molecular weight of the high molecular weight amino donor being is at least 200 g/mol, or (b) the amino donor is affixed on a support, a total molecular weight of the amino donor and the support being at least 200 g/mol; and separating the chiral amine from the first solution by means using a porous membrane, which is a nano-filtration membrane with a  molecular weight cut-off (MWCO) for each of the amino donor, the transaminase, and the co-product of at least 200 g/mol; 


wherein the amino donor is an amine having a general formula 
    PNG
    media_image1.png
    112
    172
    media_image1.png
    Greyscale

HMW amino donor is an amine having the 
general formula – shown above
and wherein each of R.sub.3 and R.sub.4 is independently selected from the group consisting of: hydrogen, linear or branched saturated alkyl group, linear or branched unsaturated alkyl group, cycloalkyl group, heterocyclyl group, heterocyclylalkyl group, aryl group, aralkyl group, heteroaryl group, acyl group, hydroxyl group, linear or branched saturated alcohol, linear or branched unsaturated alcohol, alkoxy group, aryloxy group, amino group, alkylamino group, 
    PNG
    media_image2.png
    124
    183
    media_image2.png
    Greyscale

Prochiral amino acceptor is a ketone substrate having the general formula –shown above
wherein the substituents R.sub.1 and R.sub.2 are different from each other; and wherein each of R.sub.1 and R.sub.2 is independently selected from the group consisting of: hydrogen, linear or branched saturated alkyl group, linear or branched unsaturated alkyl group, cycloalkyl group, heterocyclyl group, heterocyclylalkyl group, aryl group, aralkyl group, heteroaryl group, acyl group, hydroxyl group, linear or branched saturated alcohol, linear or branched unsaturated alcohol, alkoxy group, aryloxy group, amino group, alkylamino group, cycloalkylamino group, arylamino group, acyloxy group, acylamino group, cyano group, nitrile, carboxyl group, thio group, thiol group, aminocarbonyl group, carbamoyl group, arlyoxycarbonyl group, phenoxycarbonyl group, alkoxycarbonyl group, haloalkyl group, and halogen. 
The claims are described by functional limitations only (see for example claims 1, 15 & 18) and are devoid of specific chemical structure wherein the dependent claims do not rectify the broad undescribed chemical structure or function as used in the method claimed. The claimed invention encompasses a genus of method using a broad range of chiral amines and a co-products in a first solution by performing a transamination reaction of a prochiral amino acceptor and an amino donor in the first solution in the presence of a transaminase; wherein 

The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him. The courts have stated: 
"To fulfill the written description requirement, a patent specification must describe aninvention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what isclaimed."). Thus, an applicant complies with the written description requirement "bydescribing the invention, with all its claimed limitations, not that which makes it obvious,"and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966."Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. 
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents" of the University of California v. Eli Lilly & Co. the court stated: 
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in Regents" of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. 
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence." MPEP § 2163. The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP § 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163. Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application. These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP § 2163. While all of the factors have been considered, a sufficient amount for a prima facie case is discussed below. 
Further, to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include: a) the scope of the invention; b) actual reduction to practice; c) disclosure of drawings or structural chemical formulas; d) relevant identifying characteristics including complete structure, partial structure, physical and/or chemical properties, and structure/function 
Moreover, Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir.1991), states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed" (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed" (See Vas-Cath at page 1116).  The skilled artisan cannot envision the detailed chemical structure of the encompassed genus of polypeptides, and therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993).  
Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that the applicant had possession of the claimed invention at the time the instant application was filed.
7.	Claim Rejections - 35 USC § 112 (second paragraph)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
variously recite the phrase(s) – (1) ‘porous membrane’, (2) ‘transaminase’,  (3) ‘co-product’ and (4) ‘affixed on a support’, which phrase(s) are unclear regarding the exact type of enzyme, support or porosity of the membrane. 
More than one type of transaminase(s) are present – for example: alanine transaminase (ALT) and aspartate transaminase (AST), therefore, unclear if any type of transaminase can catalyze the specific substrate(s) used in the claimed method.
How porous is the porous membrane, which without a MW cut-off is unclear.
The use of the word ‘support’ is unclear regarding the type and purpose of the support.
Stating the type/size exclusion of the porous membrane, type of the purpose of the support, co-product and the specific type/source of the transaminase will clarify the claim(s). Clarification is required.
Claims 2-14, 16 & 17 are included in the rejection for failing to correct the defect present in the base claim(s).
8.	US 10017749 B2 teaches a mutant transaminase with increased transaminase activity relative to the wild-type transaminase, a fusion protein comprising the transaminase, a polynucleotide coding for the transaminase, a host cell comprising the polynucleotide, mutant transaminase and/or fusion protein, a method of producing an amine with the mutant transaminase or fusion protein and the use of the mutant transaminase or fusion protein for the production of an amine. 
	US 10,730,022 B2 teaches - A membrane based process separates amines or organic acids from a solution containing at least one amine or at least one organic acid according to their hydrophobic properties. The more hydrophobic amine or organic acid passes the hydrophobic membrane into an acidic aqueous solution, thus selectively removing the amine or organic acid from the first solution. The process is particularly suitable to obtain chiral amines in high yield. A transaminase-catalyzed transamination of an amino donor and amino acceptor is combined with a hydrophobic membrane separation of the produced chiral amine. The selective removal of the chiral amine from the reaction mixture promotes the further transformation of the amino acceptor into the product chiral amine.

9.	No claim is allowed.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEKCHAND SAIDHA whose telephone number is (571)272-0940. The examiner can normally be reached on M-F 8.00-5.30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B Mondesi can be reached on 408 918 7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TEKCHAND SAIDHA/
Primary Examiner, Art Unit 1652			
Recombinant Enzymes, 02A65 Remsen Bld.  
400 Dulany Street, Alexandria, VA 22314
Telephone: (571) 272-0940
Fax: (571) 273-0940